 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   CAROL MARY R.,                  )           No. 8:18-cv-882-RGK-FFM
                                     )
11                     Plaintiff,    )           ORDER ACCEPTING FINDINGS,
           v.                        )           CONCLUSIONS AND
12                                   )           RECOMMENDATIONS OF
                                     )           UNITED STATES MAGISTRATE JUDGE
13   ANDREW M. SAUL, Commissioner of )
     Social Security Administration, )
14                                   )
                       Defendant.    )
15                                   )
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the Amended Report and Recommendation of United States Magistrate Judge
18   (“Amended Report”), and the objections to the Amended Report. Good cause
19   appearing, the Court concurs with and accepts the findings of fact, conclusions of law,
20   and recommendations contained in the Amended Report after having made a de novo
21   determination of the portions to which objections were directed.
22         IT IS ORDERED that judgment be entered affirming the decision of the
23   Commissioner and dismissing this action with prejudice.
24
25   DATED: November 18, 2019
26                                                        R. GARY KLAUSNER
27                                                      United States District Judge

28
